Citation Nr: 0200739	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  98-17 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for back disability, to 
include the residuals of an in-service injury and discogenic 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 1977 
and from January 3 to January 25, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  

The Board considered and remanded the claim on appeal in 
November 2001.


REMAND

In its November 2001 Remand of the claim on appeal, the 
Board, citing the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), directed the RO to 
undertake certain additional evidentiary development, 
described in specific instructions.  However, there is no 
documentation in the claims file showing that the RO carried 
out or attempted to carry out any of those instructions.  

The United States Court of Appeals for Veterans Claims (the 
Court) held in Stegall v. West, 11 Vet. App. 268, 271 (1998), 
that a remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  In Stegall the Court also held 
that "where . . . the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance."  Id.

Thus, the Board will remand the claim on appeal again in 
order to insure compliance with the instructions set forth 
the November 2001 Remand, which instructions are restated 
below.  

Accordingly, this case is REMANDED with the following 
instructions:

1.  The RO should request the National 
Personnel Records Center (NPRC) to 
provide any inpatient CLINICAL records of 
the veteran's treatment at Kirk Army 
Hospital, Aberdeen Proving Ground, 
Maryland, for a period commencing in 
March or April 1976.  See VA Adjudication 
Procedure Manual M21-1, Pt. III, par. 
4.17e.  If no such records are available, 
that fact should clearly be documented in 
the claims file, and the appellant should 
be informed in writing.

2.  The RO should obtain and associate 
with the claims folder any outstanding 
records of the veteran's in- or 
outpatient treatment at the San Juan, 
Puerto Rico, VA Medical Center in 1980 
and 1981.  If the requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a pertinent VA examination to 
determine the nature, extent and etiology 
of any back disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of the November 2001 REMAND, and 
acknowledges such review in the 
examination reports.  All necessary tests 
should be conducted.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any back disability found to be 
present is related to either of the 
veteran's periods of military service.  
In doing so, the examiner should comment 
as to whether it is at least as likely as 
not that any back disability found to be 
present had its onset during his initial 
period of active duty from June 1974 to 
June 1977.  If that conclusion is 
negative, the examiner should also 
indicate whether any back disability was 
aggravated during his latter period of 
active duty in January 1991.  The 
examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed, in a legible report.

4.  The RO should ensure that the 
directives of the November 2001 REMAND 
are fully complied with.  See Stegall.  
If any action requested is not taken, or 
if they are deficient in any manner, 
appropriate corrective action should be 
undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and its implementing 
regulations, is completed.  If, after re-
adjudication, the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J.E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




